DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 11,102,152 in view of official notice; likewise, claims 8, 9, 10, 11, 13, and 14 are rejected as being unpatentable over claims 9, 11, and 12 of U.S. Patent No. 11,102,152 in view of official notice; and claims 15, 16, 17, 19, and 20 are rejected as being unpatentable over claims 17, 3, and 20 of U.S. Patent No. 11,102,152 in view of official notice.  The parsing, generating a listing, and causing publication steps of claim 1 of the instant application are essentially parallel to steps of claim 1 of the ‘152 patent.  Claim 1 of the instant application is in other respects broader by omitting elements of claim 1 of the ‘152 patent.  Claim 1 of the instant application additionally recites: “scanning, by one or more processors, a first message of a sequence of messages exchanged between a user device and a computer-implemented conversational agent”, which is not in claim 1 of the ‘152 patent.  However, claim 1 of the ‘152 patent does recite: “establishing, by a hardware processor, a sequence of messages exchanged between a user device and a computer-implemented conversational agent”, and claim 3 of the ‘152 patent recites: “scanning the conversational information received from the user to identify one or more predetermined user keywords; and determining one or more predetermined conversational agent keywords corresponding to the one or more predetermined user keywords.”  Claim 1 of the instant application additionally recites “communicating a second message of the sequence of messages to the user device that is responsive to the first message based at least in part on the one or more keyword”, whereas claim 4 of the ‘152 patent recites: “using the one or more predetermined conversational agent keywords in the conversation by the computer-implemented conversational agent.”  Thus, claim 1 of the instant application corresponds essentially to elements of claims 1, 3, and 4 of the ‘152 patent.  Claim 1 of the instant application explicitly refers to “a user device”, not just “a user”; official notice is taken that user devices are well known.  A user device would have been obvious to one of ordinary skill in the art, even back in January of 2008, to, for example, enable remote communication between the user and another computer system. 
Claim 2 of the instant application recites that the method comprises: “receiving, from the user device, an image associated with the listing, wherein generating the listing comprises generating the listing comprising the image associated with the listing and the plurality of values corresponding to the plurality of marketplace parameters.”  Claim 1 of the ‘152 patent recites: “receiving an image that is associated with a listing” and “generating the listing comprising the plurality of values corresponding to the plurality of marketplace parameters and the received image.”  
Claim 3 of the instant application recites that the method further comprises: “identifying one or more matching keywords in response to the one or more keywords included in the first message, wherein communicating the second message comprises communicating the second message comprising the one or more matching keywords.”  The scanning and determining of claim 3 of the ‘152 patent imply identifying one or more matching keywords, and use of “the one or more predetermined conversational agent keywords in the conversation” recited in claim 4 of the ‘152 patent amounts to communicating the second message comprising the one or more matching keywords.
Claim 4 of the instant application recites that the method further comprises: “receiving, from the user device, a user credential prior to receiving the first message of the sequence of messages exchanged between the user device and the computer-implemented conversational agent; and establishing a communication session between the user device and the computer-implemented conversational agent in response to authenticating the user credential.”  Official notice is taken that receiving user credentials (e.g., username, password, biometrics) and establishing communications or enabling access upon authenticating a user credential are well known.
Claim 6 of the instant application recites that exchange of the sequence of messages is established via Internet telephony system or an instant messenger.  This is equivalent to one of claim 6 or claim 7 of the ‘152 patent.  
Claim 7 of the instant application recites that the plurality of marketplace parameters comprises at least one of a category, a description, a title or a combination thereof.  Official notice is taken that it is well known for marketplace parameters to comprise one or more of a category, a description, and a title.
Claims 8, 9, 10, 11, 13, and 14 of the instant application are parallel to claims 1, 2, 3, 4, 6 and 7 of the instant application, respectively.  Claims 15, 16, 17, 18, and 20 of the instant application are parallel to claims 1, 2, 3, 4, and 6 of the instant application, respectively.  The language of claims 9, 11, and 12 of the ‘152 patent is applied, together with official notice as set forth above, to claims 8, 9, 10, 11, 13, and 14 of the instant application to reject them for double patenting.  The language of claims 17, 3, and 20 of the ‘152 patent is applied, together with official notice as set forth above, to claims 15, 16, 17, 18, and 20 of the instant application to reject them for double patenting.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 5 recites that the method of claim 1 further comprises: “concluding exchange of the sequence of messages between the user device and the computer-implemented conversational agent based at least in part on obtaining the plurality of values corresponding to the plurality of marketplace parameters.”  Claims 12 and 19 are parallel.  The specification and drawings of the instant application do not describe doing this; furthermore, the specifications, claims, and drawings of U.S. Patent Applications 12/109,128, 14/318,636, and 16/397,611 do not describe doing this, or show evidence of the inventor having possession of the idea prior to July 2, 2021.  

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 have been considered, and are not rejected under 35 U.S.C. 101.  Claims 1-7 fall under the statutory category of process; claims 8-14 fall under the statutory category of machine; claims 15-20 fall under the statutory category of manufacture (Mayo test, Step 1).  The claims have been considered as possibly directed to an abstract idea, but they do not recite a mathematical relationship or mental process, nor commercial interactions.  Causing publication of a listing, together with the other steps as recited, could be applied to performing commercial interactions, but there are no claim limitations directing the claimed invention to commercial interactions or any other form of abstract idea (Mayo test, Step 2A).  

Allowable Subject Matter
Claims 1, 2, 3, 4, 6, and 7 are rejected for Double Patenting, and claim 5 is rejected under 35 U.S.C. 112, first paragraph.  However, claims 1-7 recite allowable subject matter.
Claims 8, 9, 10, 11, 13, and 14 are rejected for Double Patenting, and claim 12 is rejected under 35 U.S.C. 112, first paragraph.  However, claims 8-14 recite allowable subject matter. 
Claims 15, 16, 17, 18, and 20 are rejected for Double Patenting, and claim 19 is rejected under 35 U.S.C. 112, first paragraph.  However, claims 15-20 recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Wiseman et al. (U.S. Patent Application Publication 2008/0288338), discloses a computer-implemented method using one or more processors (paragraphs 56-61; Figure 10), and discloses prompting a user for information, such that the user can then provide suitable information, for example, via text (paragraph 42).  Rosenberg (U.S. Patent Application Publication 2006/0282317) teaches a computer-implemented conversational agent designed to simulate a conversation with a user with a user device, involving a sequence of messages, including at least both a first and a second message (Abstract; Figure 1; paragraphs 12-14 and 22-24).  Wiseman discloses extracting keywords from text and filling in fields (paragraph 36), thus identifying keywords, whereas Rosenberg teaches responding appropriately to a user based on the user’s words as a second message (ibid.), making identifying one or more keywords obvious.  Wiseman further teaches causing publication, on a network, of a listing (Abstract; Figures 6, 7, and 8; paragraphs 26, 27, 28, 31, 35, 36, 46-49, and 60).  
However, Wiseman does not disclose parsing, by the one or more processors, the sequence of messages to obtain a plurality of values corresponding to a plurality of marketplace parameters; generating a listing comprising the plurality of values corresponding to the plurality of marketplace parameters, and causing publication of that listing.  Neither Rosenberg nor the other prior art of record sufficiently supplies the deficiencies of Wiseman. 
The above statement is applicable to each of the three groups of claims, the three independent claims being parallel to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	October 21, 2022